UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4886


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDREW WAYNE LANDELLS, a/k/a Herbert        Hill, a/k/a    John
Watson, a/k/a John Lee, a/k/a Michael       Munoz, a/k/a   Mark
Sierra,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00040-D-1)


Submitted:   September 29, 2015           Decided:   October 9, 2015


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Scott L. Wilkinson, SCOTT L. WILKINSON & ASSOCIATES, P.C.,
Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In a written plea agreement, Andrew Wayne Landells pled

guilty to conspiracy to conduct financial transactions involving

the proceeds of specified unlawful activity, in violation of 18

U.S.C.    § 1956(a)(1)(B)(i),               (h)       (2012).            The   district         court

imposed a 180-month sentence.                         Landells’ attorney has filed a

brief    in    accordance       with    Anders         v.       California,         386   U.S.    738

(1967),       stating      that,       in       counsel’s             view,     there      are     no

meritorious       issues     for       appeal,         but       questioning         whether      the

Government breached the plea agreement, and whether the district

court erred in enhancing Landells’ sentence for possession of a

firearm.        Landells        filed       a   pro        se    supplemental         brief      also

challenging       the    firearm        enhancement              to    his     sentence.          The

Government has moved to dismiss the appeal based on Landells’

waiver    in    the     plea     agreement            of     his      right     to    appeal      his

sentence.        We     grant    the    Government’s               motion      to    dismiss      the

appeal in part, and we affirm the district court’s judgment.

     “Plea      bargains        rest    on      contractual            principles,        and    each

party    should       receive     the       benefit         of     its    bargain.”         United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (citation and

internal quotations omitted).                   “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is

knowing and voluntary.”                United States v. Davis, 689 F.3d 349,

354 (4th Cir. 2012) (citing United States v. Marin, 961 F.2d

                                                  2
493, 496 (4th Cir. 1992)).              We review the validity of an appeal

waiver de novo, and we “will enforce the waiver if it is valid

and the issue appealed is within the scope of the waiver.”                            Id.

at 354-55 (citing Blick, 408 F.3d at 168).

     We have reviewed the plea agreement and the Fed. R. Crim.

P. 11 hearing, and we conclude that Landells’ appeal waiver was

knowing and voluntary.            On appeal, Landells contends that the

Government    breached     the    plea    agreement       at    sentencing       by   not

supporting its recommendation of a three-level enhancement for

Landells’     role   in    the    offense,       rather    than       the    four-level

enhancement    recommended        in    the   presentence       report.        Landells

asserts that this issue falls outside the scope of the waiver.

     “A defendant’s waiver of appellate rights cannot foreclose

an argument that the government breached the plea agreement.”

United States v. Dawson, 587 F.3d 640, 644 n.4 (4th Cir. 2009)

(citing United States v. Cohen, 459 F.3d 490, 495 (4th Cir.

2006)).      Moreover,     “we    will    not    enforce       an    otherwise    valid

appeal waiver against a defendant if the government breached the

plea agreement containing that waiver.”                   Cohen, 459 F.3d at 495

(citing   Blick,     408   F.3d    at    168);    see   also        United   States    v.

Lewis, 633 F.3d 262, 271 n.8 (4th Cir. 2011) (citing Dawson, 587

F.3d at 644 n.4; Cohen, 459 F.3d at 495).                           However, where a

defendant alleges a breach by the Government but “the record in

[the] case does not support [the defendant’s] claim,” we “will

                                          3
not invalidate [the defendant’s] appeal waiver based on [the

unsupported] allegations.”                       Cohen, 459 F.3d at 495.

       Based       on        our     review       of    the    record,         we   conclude        that

Landells’ claim that the Government breached the plea agreement

by     not     supporting                 its     recommendation           of       a    three-level

enhancement for Landells’ role in the offense is not supported

by the record.                   The plea agreement provided that the Government

agreed   to        a    three-level             enhancement;        it    did   not     require      the

Government             to        argue     in     support      of        the    position       or     to

“enthusiastically” recommend the three-level enhancement.                                            See

United States v. Benchimol, 471 U.S. 453, 455 (1985) (holding

that     there              is     no      requirement         for        the       Government        to

“enthusiastically” make a certain recommendation or to provide

reasons for a recommendation, absent an agreement to do so).

Moreover, we conclude that Landells’ guilty plea and his appeal

waiver       are       valid        and    enforceable.             Accordingly,          we   affirm

Landells’ conviction.

       Landells’ other issue raised on appeal — that the district

court    erred          in       enhancing       his       sentence      for    possession      of     a

firearm — falls within the scope of the waiver.                                         We therefore

dismiss the appeal as to that claim.                            In accordance with Anders,

we   have     reviewed             the    record       for    any   potentially          meritorious

issues that might fall outside the scope of the waiver and have

found none.

                                                       4
     Accordingly, we grant the Government’s motion to dismiss

the appeal in part, and affirm the district court’s judgment.

This court requires that counsel inform Landells, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If Landells requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Landells.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                     5